Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 08/04/2022 have been entered. Claims 1-2, 5-10, 13-17, 19, and 20 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 5-11, 13-17, 19, and 20 are rejected under Samarasekera et al., US 9495783, herein referred to as Samarasekera, and in view of Wang et al., US 2014026770, herein referred to as Wang.

	Regarding claim 1, Samarasekera discloses a portable electronic device having a camera component and a sensor component (Fig. 1, Col. 4 lines 33-36, and Col. 3 lines 6-10), observing a point of interest by a camera inside the camera component (Fig. 1, Col. 7 lines 60-63), capturing a distance to the point of interest by an electronic distance measuring device (Fig. 1, Col. 4 lines 41-45), the camera component being separable from and configured to removably attach to the sensor component (Col. 3 lines 26-27 and Col. 7 lines 22-25), detecting by an angle sensor positioned within the camera component, an orientation of the angle sensor (Fig. 2, Col. 4 lines 51-56), detecting a geospatial position of a global navigation satellite system receiver within the sensor component (Fig. 1, Col. 2 lines 49-56), and calculating the geospatial position of the point of interest based on the geospatial position of the EDM device, the orientation of the EDM device, and the distance to the point of interest (Col. 2 lines 49-56 and Col. 6 lines 45-47). However, Samarasekera fails to disclose calculating an orientation of the EDM device based on the orientation of the angle sensor and a known relationship between the orientation of the angle sensor and the orientation of the EDM device after attaching the camera component to the sensor component, calculating an offset vector between the geospatial position of the GNSS receiver and the geospatial position of the EDM device based on the orientation of the angle sensor or orientation of the EDM device and a known physical relationship between the geospatial position of the GNSS receiver and the geospatial position of the EDM device, and calculating a geospatial position of the EDM device based on the geospatial position of the GNSS receiver and the offset vector.
	Wang, however, discloses a camera’s exterior orientation defining the location in space and its view direction (Paragraph 0067, Fig. 6). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Samarasekera to include determining the orientation of the EDM device based on the orientation of the angle sensor and a known relationship between the orientation of the angle sensor and the orientation of the EDM device after attaching the camera component to the sensor component. The motivation to do so would be to accurately determine the orientation of the laser rangefinder relative to the IMU and other sensors. Because both the camera and the laser rangefinder require pointing in a given direction to obtain data, their orientations in a physical space are important since any deviation between the two would result in errors. For instance, if the laser rangefinder is canted by 5 degrees from the center view of the camera, the laser rangefinder may pick up objects that are closer or farther than those in the center view of the camera. In fact, during manufacturing, one would obviously need to know how exactly the laser rangefinder is oriented relative to the other sensors as small angular errors could lead to massive differences at further distances. Furthermore, the locations and orientations of each component are determined after attachment as determining these values in a non-attached state would not yield any useful information.
	Wang also discloses an offset vector between a GNSS receiver and a camera (Fig. 6). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Samarasekera to calculate an offset vector between the GNSS receiver and the EDM device based on the orientation of the EDM device and a known physical relationship between the GNSS receiver and the EDM device, as well as calculate the position of the EDM device based on the position of the GNSS receiver and the offset vector. The motivation to do so would be to accurately determine the physical location of each sensor relative to each other. For instance, if the laser rangefinder is a specific distance away from the GNSS receiver, that distance will affect the calculated object positions obtained by the camera and other sensors. By determining this offset and the location and orientation of the laser rangefinder, one could ensure that the objects that are being located are in fact at the correct position.

	Regarding claim 2, Samarasekera in view of Wang discloses all the limitations of claim 1. Samarasekera further discloses the portable electronic device being an augmented reality (AR) device (Col. 3 line 8).

	Regarding claim 5, Samarasekera in view of Wang discloses all the limitations of claim 1. Samarasekera discloses an IMU to obtain an orientation of the device (Fig. 2, Col. 4 lines 51-56), but fails to disclose the orientation of the angle sensor and the orientation of the EDM device being related by a component attachment angle. However, Wang discloses a camera’s exterior orientation defining the location in space and its view direction (Paragraph 0067) as well as an offset vector between a camera and a GNSS receiver (Fig. 2). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Samarasekera to determine that the orientation of the laser rangefinder and the orientation of the angle sensor are determined based on a known physical relationship between the camera and the sensors. The motivation to do so would be to ensure that the orientations of all sensors are known. By knowing the specific physical relationships between the sensors, one can accurately determine the location of objects found by the camera. For instance, if the laser rangefinder is slightly canted away from the center view of the camera by a known amount, one could compensate for this by modifying the laser rangefinder data. The rationale for this is similar to that in parts of the rationale in claim 1 as well.

	Regarding claim 6, Samarasekera in view of Wang discloses all the limitations of claim 1. Samarasekera discloses an IMU to obtain an orientation of the device (Fig. 2, Col. 4 lines 51-56), but fails to disclose a magnitude of the vector offset being known. However, Wang discloses an offset vector between a camera and a GNSS receiver (Fig. 2). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Samarasekera to have a magnitude of the offset vector being known. The motivation to do this would be to simply characterize all physical aspects of the device, including the location and orientation of each sensor.

	Regarding claim 7, Samarasekera in view of Wang discloses all the limitations of claim 1. Samarasekera further discloses calculating a horizontal angle and vertical angle of the EDM device (Col. 3 lines 61-65; IMU and GNSS allow calculation of 6 degrees of freedom).

	Regarding claim 8, Samarasekera in view of Wang discloses all the limitations of claim 1. Samarasekera further discloses calculating a horizontal distance between the geospatial position of the EDM device and the geospatial position of the point of interest based on the vertical angle and the distance to the point of interest, calculating a vertical distance between the geospatial position of the EDM device and the geospatial position of the point of interest based on the vertical angle and the distance to the point of interest, and calculating the geospatial position of the point of interest by modifying the geospatial position of the EDM device with the horizontal distance and the vertical distance (Col. 2 lines 49-56 and Col. 3 lines 61-65; objects are geographically located in reference to the location of the optical sensor, optical sensor is localized using 6 degrees of freedom; examiner notes that the localization of the objects would give x, y, and z coordinates which correspond to horizontal and vertical distances).

	Regarding claims 9-10 and 13-16, the claim limitations are similar to claims 1-3 and 5-8 and are rejected using the same rationale as seen above in claims 1-3 and 5-8.

	Regarding claims 17, 19, and 20, the claim limitations are similar to claims 1, 6, and 7 and are rejected using the same rationale as seen above in claims 1, 6, and 7.

Response to Arguments
5.	Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.

	Applicant is arguing that the newly amended limitations of claim 1 are not taught by the prior art references. Specifically, Applicant is arguing that the prior art combination of Samarasekera and Wang fails to disclose ‘calculating an orientation of the EDM device based on … a known relationship between the orientation of the angle sensor and the orientation of the EDM device after attaching the camera component to the sensor component’. However, Wang clearly discloses in Paragraph 0067 and Fig. 6 that there is a relationship that is known between the sensor’s orientation and its position in space. Furthermore, these orientations and positions would have to be determined after attaching the sensors as changes in mounting could affect how these sensors are oriented.
	Additionally, Applicant is arguing that the prior art combination does not teach the camera component, or any components, being configured to be removable and attachable. However, Samarasekera does disclose that the sensors could be located remotely and that the camera is attached to an I/O interface. Since an I/O interface allows connecting and disconnecting of electrical components, one would be able to use the invention of Samarasekera in combination with Wang to allow for components to be located remotely from each other with known relationships (as seen with Wang).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664